                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

CHAMEL NICOLE ANDERSON,                            §
# 1811941,                                         §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §    Civil Action No. 3:17-CV-1633-L
                                                   §
LORI DAVIS,                                        §
                                                   §
                 Defendant.                        §

                                               ORDER

        On October 1, 2018, United States Magistrate Judge Irma Carrillo Ramirez entered the

Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”),

recommending that the court dismiss with prejudice this action under 28 U.S.C. § 1915(e)(2)(B) for

failure to state a claim upon which relief can be granted. The magistrate judge further recommended

that this dismissal count as a “strike” or “prior occasion” under 18 U.S.C. § 1915(g). No objections

to the Report were filed.

        Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, accepts them as those of the court,

and dismisses with prejudice this action under 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim

upon which relief can be granted. Further, this dismissal counts as a “strike” or “prior occasion”

under § 1915(g).

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court



Order – Page 1
incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed

in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 7th day of November, 2018.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
